Case: 19-60250      Document: 00515410142         Page: 1    Date Filed: 05/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                         May 8, 2020
                                      No. 19-60250                      Lyle W. Cayce
                                                                             Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTHONY STRONG, also known as Gary,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:18-CV-186


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Anthony Strong, federal prisoner # 13410-025, pleaded guilty to being a
felon in possession of a firearm.            He was sentenced to 80 months of
imprisonment.        Without holding the evidentiary hearing that Strong
requested, the district court denied his 28 U.S.C. § 2255 motion. The district
court also denied Strong’s motion under Federal Rule of Civil Procedure 59(e).
Strong requests a certificate of appealability (COA) and moves to proceed in
forma pauperis (IFP) on appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60250    Document: 00515410142     Page: 2   Date Filed: 05/08/2020


                                 No. 19-60250

      To obtain a COA, a petitioner must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel,
529 U.S. 473, 484 (2000). Strong argues that trial counsel provided ineffective
assistance of counsel and that the district court erred in varying upward from
the recommended sentencing range. He also argues that the district court
abused its discretion in granting the Government an extension of time in which
to file its response and in denying his motion for a default judgment. Strong
has not made the required showing to obtain a COA on these claims. See Slack,
529 U.S. at 484.
      We do not consider his argument, raised for the first time in his motion
to supplement his COA motion, that his conviction is invalid under Rehaif v.
United States, 139 S. Ct. 2191, 2194 (2019). See Black v. Davis, 902 F.3d 541,
545 (5th Cir. 2018), cert. denied, 140 S. Ct. 859 (2020). Strong’s motion for a
COA is denied.
      We construe Strong’s motion for a COA with respect to the district court’s
denial of an evidentiary hearing as a direct appeal of that issue, see Norman v.
Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm. Strong’s motion to
proceed IFP on appeal is denied.
      COA DENIED; AFFIRMED; IFP DENIED.




                                       2